1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s preliminary amendment of December 24, 2020 is acknowledged. It is noted that  Claims 1, 3, 4 are amended. New claims 5-7 are added. 
3. 	 Claims 1-7 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a socket for electrical component comprising an opening and closing body rotatably provided in the socket body, a pressing member of the opening and closing body pressing on a top surface of the electrical component; the opening and closing body includes a first opening and closing body having a first pressing member for pressing an entire of the top surface of the electrical component, and a second opening and closing body having a second pressing member for pressing the first pressing member, the first opening and closing body and the second opening and closing body are being disposed at different positions mutually.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831